Citation Nr: 0929273	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to June 
1975.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issue on appeal in February 
2008 for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board notes that, in fulfilling its duty to assist 
incarcerated claimants such as the Veteran here, VA must 
tailor such assistance to the peculiar circumstances of 
confinement, and that "such individuals are entitled to the 
same care and consideration given to their fellow veterans."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  To that end, 
correspondence between AMC staff indicates that the mental 
health doctor at the East Arkansas Correctional-Brickey 
facility did not feel comfortable performing an examination 
of the Veteran, and was unwilling to perform an examination 
for VA (that met the requirements of a compensation and 
pension examination).  

Further, the Deputy Warden reported that the Veteran could 
not be transported across state lines to attend a VA 
examination.  Such a statement reflects some confusion in 
this case because the Veteran is incarcerated at the East 
Arkansas Correctional-Brickey facility, which appears on its 
face to be located in the state of Arkansas. 

The record reflects that A VA mental disorders examination 
was requested on April 10, 2003, and again on May 13, 2008.  
There is an indication that the date the VA examinations were 
scheduled for May 29, 2008 and June 12, 2008.  A copy of the 
letter notice to the Veteran of the June 2008 VA 
examination(s) is not of record.  There is subsequently a 
notation that the Veteran failed to report for these VA 
examination(s).  The same record reflects that VA used the 
Veteran's home address in the state of Illinois, rather than 
the address of incarceration in Arkansas, as the mailing 
address for notice of any VA examinations, and continued to 
use this address even after notice of the address of 
incarceration.   

In correspondence received in June 2009, the Veteran 
indicated that there had been a misunderstanding regarding 
the location of the VA examination.  The Veteran wrote that, 
while he could not be transported across state line, in the 
past, he had been transported to the VA Medical Facility 
(VAMC) in Little Rock on multiple occasions for various other 
medical treatments.

Given its review of the record in light of the confusion 
surrounding the location of the scheduled VA examinations, 
the Board finds that the Veteran should be rescheduled for 
another VA examination to ascertain the nature and likely 
etiology of any current psychiatric disorder at the nearest 
VAMC.  In this regard, the Board notes that the Veteran is 
currently an inmate at East Arkansas Reg Unit in Brickeys, 
Arkansas. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The Veteran should be rescheduled for 
a VA mental disorders examination, at the 
nearest VAMC in the state of Arkansas, to 
ascertain the nature and likely etiology 
of any current psychiatric disorder(s).  
To that end, the Veteran's current 
address is  A.D.C. #083395 East Arkansas 
Reg Unit (East Arkansas Correctional-
Brickey), PO Box 180 BKS 1540, Brickeys, 
Arkansas 72320-0180.

The claims file must be made available to 
the examiner and must include discussion 
of the Veteran's documented history.  
Specifically, the examiner should address 
the Veteran's headaches from being hit 
with a beer bottle (January 13, 1975); VA 
treatment records that included diagnoses 
of PTSD (June 2003), anxiety and 
depression, major depressive disorder, 
adjustment disorder and intermittent 
explosive disorder; history of a head 
injury and diagnosis of bipolar disorder 
(July 2005); the May 2005 VA PTSD 
consultation report; and history of post-
service head injuries.

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Based upon 
the claims folder review and examination 
results, the examiner should identify all 
current psychiatric disorders.  If the 
Veteran is found to have a current 
diagnosis of PTSD, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the PTSD is 
due to in-service sexual assault in 1974.  
If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for a diagnosis of 
PTSD.

If the Veteran is found to have any other 
acquired psychiatric disorder, other than 
PTSD, the examiner should provide an 
opinion, with respect to each such 
diagnosed disorder, as to whether it is 
at least as likely as not that the 
diagnosed disorder is etiologically 
related to the Veteran's period of 
service, specifically an in-service 
sexual assault in 1974 and/or being hit 
on the head with a beer bottle in January 
1975.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


